Exhibit 10.52

PACKETEER, INC.

1999 STOCK INCENTIVE PLAN

Amended and Restated Effective as of December 12, 2007

ARTICLE ONE

GENERAL PROVISIONS

 

I. PURPOSE OF THE PLAN

This 1999 Stock Incentive Plan is intended to promote the interests of
Packeteer, Inc., a Delaware corporation, by providing eligible persons in the
Corporation’s service with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II. STRUCTURE OF THE PLAN

A. The Plan shall be divided into four separate equity programs:

 

  •  

the Discretionary Option/SAR Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted Options and/or Stock
Appreciation Rights;

 

  •  

the Restricted Stock/Restricted Stock Unit Program under which eligible persons
may, at the discretion of the Plan Administrator, be granted Restricted Stock
Purchase Rights, Restricted Stock Bonuses and/or Restricted Stock Units;

 

  •  

the Performance Award Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted Performance Shares and/or
Performance Units; and

 

  •  

the Automatic Non-Employee Director Grant Program under which eligible
non-employee Board members shall automatically receive grants of Restricted
Stock Unit Awards at designated intervals over their period of continued Board
service.

B. The provisions of Articles One and Six shall apply to all equity programs
under the Plan and shall govern the interests of all persons under the Plan.



--------------------------------------------------------------------------------

III. ADMINISTRATION OF THE PLAN

A. The Primary Committee shall have sole and exclusive authority to administer
the Discretionary Option/SAR Grant Program, Restricted Stock/Restricted Stock
Unit Program and Performance Award Program with respect to Section 16 Insiders
and Covered Employees. Administration of the Discretionary Option/SAR Grant
Program, Restricted Stock/Restricted Stock Unit Program and Performance Award
Program with respect to all other persons eligible to participate in those
programs may, at the Board’s discretion, be vested in the Primary Committee or a
Secondary Committee, or the Board may retain the power to administer those
programs with respect to all such persons. However, any Awards granted to
members of the Primary Committee under the Discretionary Option/SAR Grant
Program, Restricted Stock/Restricted Stock Unit Program or Performance Award
Program shall be made by a disinterested majority of the Board.

B. The Board may, in its discretion by resolution adopted by the Board,
authorize one or more officers of the Corporation to grant one or more Awards of
Options, SARs and/or Restricted Stock Units under the Discretionary Option/SAR
Grant Program and the Restricted Stock/Restricted Stock Unit Program, without
further approval of the Board or the Primary or Secondary Committee, to any
Employee, other than a person who, at the time of such grant, is a Section 16
Insider or a Covered Employee, and to determine the number and vesting terms of
the shares of Common Stock or Restricted Stock Units to be subject to such
Awards; provided, however, that (1) no Employee shall be granted in any calendar
year Option or SAR Awards for more than 50,000 shares of Common Stock or
Restricted Stock Unit Awards for more than 25,000 such units, (2) the number of
shares of Common Stock or Restricted Stock Units subject to each such Option,
SAR or Restricted Stock Unit Award shall comply with guidelines established from
time to time by the Board or the Primary Committee, and (3) each such Option,
SAR and Restricted Stock Unit Award shall be subject to the terms and conditions
of the appropriate standard form of Award Agreement approved by the Board or the
Primary Committee and shall conform to the provisions of the Plan and such other
guidelines as shall be established from time to time by the Board or the Primary
Committee. Any officer or officers so authorized by the Board shall be deemed
the Plan Administrator solely for the purpose of granting such Option, SAR and
Restricted Stock Unit Awards.

C. Members of the Primary Committee or any Secondary Committee shall serve for
such period of time as the Board may determine and may be removed by the Board
at any time. The Board may also at any time terminate the functions of any
Secondary Committee and any officer delegated authority pursuant to
Section III.B above and reassume all powers and authority previously delegated
to such committee or officer.

D. Except for an officer delegated limited authority pursuant to Section III.B
above, each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Option/SAR Grant
Program, Restricted Stock/Restricted Stock Unit Program and Performance Award
Program and to make such determinations under, and issue such interpretations
of, the provisions of those programs and any outstanding Awards thereunder as it
may deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Option/SAR Grant
Program, Restricted Stock/Restricted Stock Unit Program or Performance Award
Program under its jurisdiction or any Award thereunder.

 

2.



--------------------------------------------------------------------------------

E. Service on the Primary Committee or the Secondary Committee shall constitute
service as a Board member, and members of each such committee shall accordingly
be entitled to full indemnification and reimbursement as Board members for their
service on such committee. No member of the Primary Committee or the Secondary
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Awards under the Plan.

F. Administration of the Automatic Non-Employee Director Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
Restricted Stock Unit Awards made under that program.

 

IV. ELIGIBILITY

A. The persons eligible to participate in the Discretionary Option/SAR Grant
Program, Restricted Stock/Restricted Stock Unit Program and Performance Award
Program are as follows:

(i) Employees,

(ii) non-employee members of the Board or the board of directors of any Parent
or Subsidiary, and

(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

B. Except for an officer delegated limited authority pursuant to Section III.B
above, each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine with respect to
Awards granted under the Discretionary Option/SAR Grant Program, Restricted
Stock/Restricted Stock Unit Program and Performance Award Program (i) the type
of Award to be granted, (ii) which eligible persons are to receive such Awards,
(iii) the time or times when those Awards are to be granted, (iv) the number of
shares to be covered by each such Award, (v) the exercise or purchase price, if
any, under each such Award, (vi) the timing, terms and conditions of the
exercisability or vesting (if any) of each such Award or any shares acquired
pursuant thereto, (vii) the maximum term for which the Award is to remain
outstanding, (viii) the Performance Measures, Performance Period, Performance
Award Formula and Performance Goals applicable to any Award and the extent to
which such Performance Goals have been attained, (ix) the effect of the
Participant’s termination of Service on any of the foregoing, and (x) all other
terms, conditions and restrictions applicable to any Award or Shares acquired
pursuant thereto not inconsistent with the terms of the Plan.

C. The individuals who shall be eligible to participate in the Automatic
Non-Employee Director Grant Program shall be limited to (i) those individuals
who first become non-employee Board members on or after the Underwriting Date,
whether through appointment by the Board or election by the Corporation’s
stockholders, and (ii) those individuals who continue

 

3.



--------------------------------------------------------------------------------

to serve as non-employee Board members at one or more Annual Stockholders
Meetings held after the Underwriting Date. A non-employee Board member who has
previously been an Employee shall not be eligible to receive the initial
automatic grant of a Restricted Stock Unit Award under the Automatic
Non-Employee Director Grant Program at the time he or she first becomes a
non-employee Board member, but shall be eligible to receive one or more annual
automatic grants of a Restricted Stock Unit Award under the Automatic
Non-Employee Director Grant Program while he or she continues to serve as a
non-employee Board member.

 

V. STOCK SUBJECT TO THE PLAN

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The number of shares of Common Stock reserved for issuance over
the term of the Plan shall not exceed the sum of (i) 3,845,917 shares plus
(ii) the additional shares of Common Stock automatically added to the share
reserve each year pursuant to the provisions of Section V. B. of this Article
One.

B. The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of January each calendar
year during the term of the Plan, beginning with calendar year 2000, by an
amount equal to five percent (5 %) of the total number of shares of Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall any such annual increase exceed 3,000,000
shares.

C. No Participant may be granted Options or Freestanding SARs for more than
1,000,000 shares of Common Stock in the aggregate per calendar year. No
Participant may be granted Restricted Stock Awards or Awards of Restricted Stock
Units intended, in either case, to result in the payment of Performance-Based
Compensation for more than 500,000 shares of Common Stock in the aggregate per
calendar year. No Participant may be granted Performance Shares intended to
result in the payment of Performance-Based Compensation for more than 150,000
shares of Common Stock in the aggregate for each year contained in the
Performance Period with respect to such Award. No Participant may be granted
Performance Units intended to result in the payment of Performance-Based
Compensation for more than $1,500,000 for each year contained in the Performance
Period with respect to such Award.

D. Shares of Common Stock subject to outstanding Options (including Options
incorporated into this Plan from the Predecessor Plan) or Freestanding SARs
shall be available for subsequent issuance under the Plan to the extent those
Options or Freestanding SARs expire or terminate for any reason prior to
exercise in full. Unvested shares issued under the Plan and subsequently
forfeited, cancelled or repurchased by the Corporation at the original issue
price paid per share and unvested shares subject to Restricted Stock Unit Awards
or Performance Share Awards cancelled prior to settlement shall be added back to
the number of shares of Common Stock reserved for issuance under the Plan and
shall accordingly be available for reissuance through one or more subsequent
Awards granted under the Plan. However, should the exercise price of an Option
under the Plan be paid with shares of Common Stock or should shares of Common
Stock otherwise issuable under the Plan be withheld by the Corporation in
satisfaction of the withholding taxes incurred in connection with the exercise,
vesting or

 

4.



--------------------------------------------------------------------------------

settlement of an Award under the Plan, then the number of shares of Common Stock
available for issuance under the Plan shall be reduced by the gross number of
shares for which the Award is exercised, becomes vested or is settled, and not
by the net number of shares of Common Stock issued to the holder of such Award.
Shares of Common Stock underlying one or more SARs exercised under the Plan
shall not be available for subsequent issuance under the Plan.

E. If any change is made to the Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to (i) the maximum number and/or class of securities
issuable under the Plan, (ii) the maximum number and/or class of securities for
which any one person may be granted one or more Awards under the Plan within a
specified period of time as provided in Section V.C of this Article One,
(iii) the number and/or class of securities for which grants are subsequently to
be made under the Automatic Non-Employee Director Grant Program to new and
continuing non-employee Board members, (iv) the number and/or class of
securities and the exercise price per share in effect under each outstanding
Option and SAR under the Plan, (v) the number and/or class of securities in
effect under each outstanding Restricted Stock Award, Restricted Stock Unit
Award and Performance Share Award under the Plan, (vi) the number and/or class
of securities and price per share in effect under each outstanding Option
incorporated into this Plan from the Predecessor Plan and (vii) the maximum
number and/or class of securities by which the share reserve is to increase
automatically each calendar year pursuant to the provisions of Section V.B. of
this Article One. Such adjustments to the outstanding Awards are to be effected
in a manner which shall preclude the enlargement or dilution of rights and
benefits under such Awards. The adjustments determined by the Plan Administrator
shall be final, binding and conclusive.

 

5.



--------------------------------------------------------------------------------

ARTICLE TWO

DISCRETIONARY OPTION/SAR GRANT PROGRAM

 

I. OPTION TERMS

Each Option shall be evidenced by an Award Agreement in the form approved by the
Plan Administrator; provided, however, that the Award Agreement shall comply
with the terms specified below. Each Award Agreement evidencing an Incentive
Option shall, in addition, be subject to the provisions of the Plan applicable
to such Options.

A. Exercise Price.

1. The exercise price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the Option grant date.

2. The exercise price shall become immediately due upon exercise of the Option
and shall, subject to the provisions of the Award Agreement evidencing the
Option, be payable in one or more of the forms specified below:

(i) cash or check made payable to the Corporation,

(ii) shares of Common Stock held for the requisite period (if any) necessary to
avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or

(iii) to the extent the Option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Participant shall
concurrently provide irrevocable instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

B. Exercise and Term of Options. Each Option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the Award Agreement
evidencing the Option. However, no Option shall have a term in excess of ten
(10) years measured from the Option grant date.

 

6.



--------------------------------------------------------------------------------

C. Effect of Termination of Service.

1. The following provisions shall govern the exercise of any Options held by the
Participant at the time of cessation of Service or death:

(i) Any Option outstanding at the time of the Participant’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the Award
Agreement evidencing the Option, but no such Option shall be exercisable after
the expiration of the Option term.

(ii) Any Option held by the Participant at the time of death and exercisable in
whole or in part at that time may be subsequently exercised by the personal
representative of the Participant’s estate or by the person or persons to whom
the Option is transferred pursuant to the Participant’s will or in accordance
with the laws of descent and distribution or by the Participant’s designated
beneficiary or beneficiaries of that Option.

(iii) Should the Participant’s Service be terminated for Misconduct, then all
outstanding Options held by the Participant shall terminate immediately and
cease to be outstanding.

(iv) During the applicable post-Service exercise period, the Option may not be
exercised in the aggregate for more than the number of vested shares for which
the Option is exercisable on the date of the Participant’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the Option term, the Option shall terminate and cease to be
outstanding for any vested shares for which the Option has not been exercised.
However, the Option shall, immediately upon the Participant’s cessation of
Service, terminate and cease to be outstanding to the extent the Option is not
otherwise at that time exercisable for vested shares.

2. The Plan Administrator shall have complete discretion, exercisable either at
the time an Option is granted or at any time while the Option remains
outstanding, to:

(i) extend the period of time for which the Option is to remain exercisable
following the Participant’s cessation of Service from the limited exercise
period otherwise in effect for that Option to such greater period of time as the
Plan Administrator shall deem appropriate, but in no event beyond the expiration
of the Option term, and/or

(ii) permit the Option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such Option is exercisable at the time of the Participant’s
cessation of Service but also with respect to one or more additional
installments in which the Participant would have vested had the Participant
continued in Service.

 

7.



--------------------------------------------------------------------------------

D. Stockholder Rights. The holder of an Option shall have no stockholder rights
with respect to the shares subject to the Option until such person shall have
exercised the Option, paid the exercise price and become a holder of record of
the purchased shares.

E. Repurchase Rights. The Plan Administrator shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Participant cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the exercise price paid per share, any or
all of those unvested shares. The terms upon which such repurchase right shall
be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right.

F. Limited Transferability of Options. During the lifetime of the Participant,
Incentive Options shall be exercisable only by the Participant and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Participant’s death. However, a Non-Statutory Option
may, in connection with the Participant’s estate plan, be assigned in whole or
in part during the Participant’s lifetime to one or more members of the
Participant’s immediate family or to a trust established exclusively for one or
more such family members. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the Option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the Option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate. Notwithstanding the foregoing, the Participant may also
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding Options under this Article Two, and those Options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Participant’s death while holding those
Options. Such beneficiary or beneficiaries shall take the transferred Options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred Option, including (without limitation) the limited time
period during which the Option may be exercised following the Participant’s
death.

 

II. INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

A. Eligibility. Incentive Options may only be granted to Employees.

B. Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more Options granted to any Employee under the Plan (or any other Option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000).

 

8.



--------------------------------------------------------------------------------

To the extent the Employee holds two (2) or more such Options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such Options as Incentive Options shall be
applied on the basis of the order in which such Options are granted.

C. 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the Option grant date, and the Option term shall not exceed five (5) years
measured from the Option grant date.

 

III. STOCK APPRECIATION RIGHTS

Each SAR shall be evidenced by an Award Agreement in the form approved by the
Plan Administrator; provided, however, that the Award Agreement shall comply
with the terms specified below.

A. Types of SARs Authorized. A SAR may be a Freestanding SAR granted
independently of any Option, a Tandem SAR granted in tandem with all or any
portion of a related Option, or a Limited SAR granted to a Section 16 Insider
with respect to an outstanding Option. A Tandem SAR or a Limited SAR may be
granted either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.

B. Terms and Conditions of Freestanding SARs.

1. Exercise Price. The exercise price per share subject to a Freestanding SAR
shall be fixed by the Plan Administrator but shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date.

2. Exercisability and Term of Freestanding SARs. Each Freestanding SAR shall be
exercisable at such time or times, during such period and for such number of
shares as shall be determined by the Plan Administrator and set forth in the
Award Agreement evidencing such Award. However, no Freestanding SAR shall have a
term in excess of ten (10) years measured from the grant date.

3. Exercise of Freestanding SARs and Settlement in Stock. Upon the exercise (or
deemed exercise pursuant to paragraph 5 below) of a Freestanding SAR authorizing
settlement solely in shares of stock, the Participant (or the Participant’s
legal representative or other person who acquired the right to exercise such SAR
by reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which such SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Common Stock on the
Exercise Date of such SAR over the exercise price. Payment of such amount shall
be made in whole shares of Common Stock as soon as practicable following the
Exercise Date. The number of shares to be issued shall be determined on the
basis of the Fair Market Value of a share of Common Stock on the Exercise Date
of the Freestanding SAR.

 

9.



--------------------------------------------------------------------------------

4. Exercise of Freestanding SARs and Settlement in Cash. Subject to the
provisions of Section I of Article Six with respect to Code Section 409A, the
Plan Administrator may grant Freestanding SARs that provide for payment in cash.
The Exercise Date(s) applicable to any such SAR shall be established in
compliance with the provisions of Section I of Article Six with respect to Code
Section 409A either by the Plan Administrator in granting such SAR, or, if
permitted by the Plan Administrator, by an advance election of the Participant
in a manner complying with the requirements of Code Section 409A. Upon the
exercise (or deemed exercise pursuant to paragraph 5 below) of any such
Freestanding SAR, the Participant (or the Participant’s legal representative or
other person who acquired the right to exercise such SAR by reason of the
Participant’s death) shall be entitled to receive payment of an amount for each
share with respect to which such SAR is exercised equal to the excess, if any,
of the Fair Market Value of a share of Common Stock on the Exercise Date of such
SAR over the exercise price. Payment of such amount shall be made in cash as
soon as practicable following the Exercise Date.

5. Deemed Exercise of Freestanding SARs. If, on the date on which a Freestanding
SAR would otherwise terminate or expire, such SAR by its terms remains
exercisable immediately prior to such termination or expiration and, if so
exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.

6. Effect of Termination of Service. Subject to earlier termination of a
Freestanding SAR as otherwise provided herein and unless otherwise provided by
the Plan Administrator in the Award Agreement evidencing such SAR, a
Freestanding SAR shall be exercisable after a Participant’s termination of
Service only during the applicable time period determined in accordance with
Section I.C of this Article Two (treating the SAR as if it were an Option) and
thereafter shall terminate.

C. Terms and Conditions of Tandem SARs.

1. One or more Participants may be granted the right, exercisable upon such
terms as the Plan Administrator may establish, to elect between the exercise of
the underlying Option for shares of Common Stock and the surrender of that
Option in exchange for a distribution from the Corporation in an amount equal to
the excess of (a) the Fair Market Value (on the Option surrender date) of the
number of shares in which the Participant is at the time vested under the
surrendered Option (or surrendered portion thereof) over (b) the aggregate
exercise price payable for such shares.

2. No such Option surrender shall be effective unless it is approved by the Plan
Administrator, either at the time of the actual Option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Participant shall be entitled shall be made solely in whole shares of Common
Stock valued at Fair Market Value on the Option surrender date.

3. If the surrender of an Option is not approved by the Plan Administrator, then
the Participant shall retain whatever rights the Participant had under the
surrendered Option (or surrendered portion thereof) on the Option surrender date
and may exercise such rights at any time prior to the later of (a) five
(5) business days after the receipt of

 

10.



--------------------------------------------------------------------------------

the rejection notice or (b) the last day on which the Option is otherwise
exercisable in accordance with the terms of the Award Agreement evidencing such
Option, but in no event may such rights be exercised more than ten (10) years
after the Option grant date.

D. Terms and Conditions of Limited SARs.

1. Subject to the provisions of Section I of Article Six with respect to Code
Section 409A, one or more Section 16 Insiders may be granted Limited SARs with
respect to their outstanding Options.

2. Upon the occurrence of a Hostile Take-Over, each individual holding one or
more Options with such a Limited SAR shall have the unconditional right
(exercisable for a thirty (30)-day period following such Hostile Take-Over) to
surrender each such Option to the Corporation. In return for the surrendered
Option, the Participant shall receive a cash distribution from the Corporation
in an amount equal to the excess of (A) the Take-Over Price of the shares of
Common Stock at the time subject to such Option (whether or not the Participant
is otherwise vested in those shares) over (B) the aggregate exercise price
payable for those shares. Such cash distribution shall be paid within five
(5) days following the Option surrender date.

3. At the time such Limited SAR is granted, the Plan Administrator shall
pre-approve any subsequent exercise of that right in accordance with the terms
of this Paragraph D. Accordingly, no further approval of the Plan Administrator
or the Board shall be required at the time of the actual Option surrender and
cash distribution.

E. Stockholder Rights. The holder of an SAR shall have no stockholder rights
with respect to the shares subject to the SAR until such person shall have
exercised the SAR and become a holder of record of the shares issued in payment
of such SAR.

F. Limited Transferability of SARs. During the lifetime of the Participant, an
SAR shall be exercisable only by the Participant and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the Participant’s death. However, a Tandem SAR related to a
Non-Statutory Option or a Freestanding SAR to be settled in shares of Common
Stock may, in connection with the Participant’s estate plan, be assigned in
whole or in part during the Participant’s lifetime to one or more members of the
Participant’s immediate family or to a trust established exclusively for one or
more such family members. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the Freestanding SAR or
both the Tandem SAR and related Non-Statutory Option pursuant to the assignment.
The terms applicable to the assigned portion shall be the same as those in
effect for the SAR immediately prior to such assignment and shall be set forth
in such documents issued to the assignee as the Plan Administrator may deem
appropriate. Notwithstanding the foregoing, the Participant may also designate
one or more persons as the beneficiary or beneficiaries of his or her
outstanding SARs under this Article Two, and those SARs shall, in accordance
with such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Participant’s death while holding those SARs. Such
beneficiary or beneficiaries shall take the transferred SARs subject to all the
terms and conditions of the applicable agreement evidencing each such
transferred SAR, including (without limitation) the limited time period during
which the SAR may be exercised following the Participant’s death.

 

11.



--------------------------------------------------------------------------------

IV. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. In the event of any Corporate Transaction, each outstanding Option and SAR
shall automatically accelerate so that each such Award shall, immediately prior
to the effective date of the Corporate Transaction, become fully exercisable for
the total number of shares of Common Stock at the time subject to such Award and
may be exercised for any or all of those shares as fully vested shares of Common
Stock. However, an outstanding Option or SAR shall not become exercisable on
such an accelerated basis if and to the extent: (i) such Award is, in connection
with the Corporate Transaction, to be assumed by the successor corporation (or
parent thereof) or (ii) subject to compliance with the provisions of Section I
of Article Six with respect to Code Section 409A, such Award is to be replaced
with a cash incentive program of the successor corporation which preserves the
spread existing at the time of the Corporate Transaction on any shares for which
the Award is not otherwise at that time exercisable and provides for subsequent
payout in accordance with the same exercise/vesting schedule applicable to those
Award shares or (iii) the acceleration of such Award is subject to other
limitations imposed by the Plan Administrator at the time of the Award grant.

B. All outstanding repurchase rights shall automatically terminate, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.

C. Immediately following the consummation of the Corporate Transaction, all
outstanding Options and SARs (other than a Limited SAR to the extent provided by
Section III.F of this Article Two) shall terminate and cease to be outstanding,
except to the extent assumed by the successor corporation (or parent thereof).

D. Each Option and SAR which is assumed in connection with a Corporate
Transaction shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issued to the Participant had such Award been exercised immediately prior
to such Corporate Transaction. If the holders of Common Stock receive cash
consideration in connection with the Corporate Transaction, the assumed Option
or SAR may be adjusted, at the option of the successor corporation, to apply to
the number of shares of its common stock with a fair market value equivalent to
the cash consideration paid per share of Common Stock in such Corporate
Transaction. Appropriate adjustments to reflect such Corporate Transaction shall
also be made to (i) the exercise price per share under each outstanding Option
and SAR, provided the aggregate exercise price for such securities shall remain
the same, (ii) the maximum number and/or class of securities available for
issuance over the remaining term of the Plan and (iii) the maximum number and/or
class of securities for which any one person may be granted Awards under the
Plan per calendar year and (iv) the maximum number and/or class of securities by
which the share reserve is to increase automatically each calendar year. All
such adjustments shall be made in compliance with the requirements of Code
Sections 409A, 422 and 424 and any related guidance issued by the U.S. Treasury
Department, if applicable.

 

12.



--------------------------------------------------------------------------------

E. The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Options or SARs under the Discretionary Option/SAR Grant
Program so that those Awards shall, immediately prior to the effective date of
such Corporate Transaction, become fully exercisable for the total number of
shares of Common Stock at the time subject to those Awards and may be exercised
for any or all of those shares as fully vested shares of Common Stock, whether
or not those Awards are to be assumed in the Corporate Transaction. In addition,
the Plan Administrator shall have the discretionary authority to structure one
or more of the Corporation’s repurchase rights under the Discretionary
Option/SAR Grant Program so that those rights shall not be assignable in
connection with such Corporate Transaction and shall accordingly terminate upon
the consummation of such Corporate Transaction, and the shares subject to those
terminated rights shall thereupon vest in full.

F. The Plan Administrator shall have full power and authority to structure one
or more outstanding Options or SARs under the Discretionary Option/SAR Grant
Program so that those Awards shall become fully exercisable for the total number
of shares of Common Stock at the time subject to those Awards in the event the
Participant’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of any Corporate Transaction in which those Awards
are assumed and do not otherwise accelerate. Any Options or SARs so accelerated
shall remain exercisable for fully vested shares until the earlier of (i) the
expiration of the Award term or (ii) the expiration of the one (1) year period
measured from the effective date of the Involuntary Termination. In addition,
the Plan Administrator may structure one or more of the Corporation’s repurchase
rights so that those rights shall immediately terminate with respect to any
shares held by the Participant at the time of his or her Involuntary
Termination, and the shares subject to those terminated repurchase rights shall
accordingly vest in full at that time.

G. The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Options or SARs under the Discretionary Option/SAR Grant
Program so that those Awards shall, immediately prior to the effective date of a
Change in Control, become fully exercisable for the total number of shares of
Common Stock at the time subject to those Awards and may be exercised for any or
all of those shares as fully vested shares of Common Stock. In addition, the
Plan Administrator shall have the discretionary authority to structure one or
more of the Corporation’s repurchase rights under the Discretionary Option/SAR
Grant Program so that those rights shall terminate automatically upon the
consummation of such Change in Control, and the shares subject to those
terminated rights shall thereupon vest in full. Alternatively, the Plan
Administrator may condition the automatic acceleration of one or more
outstanding Options or SARs under the Discretionary Option/SAR Grant Program and
the termination of one or more of the Corporation’s outstanding repurchase
rights under such program upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period (not
to exceed eighteen (18) months) following the effective date of such Change in
Control. Each Option or SAR so accelerated shall remain exercisable for fully
vested shares until the earlier of (i) the expiration of the Award term or
(ii) the expiration of the one (1) year period measured from the effective date
of Participant’s cessation of Service.

 

13.



--------------------------------------------------------------------------------

H. The portion of any Incentive Option accelerated in connection with a
Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Option only to the extent the applicable One Hundred Thousand Dollar
($100,000) limitation is not exceeded. To the extent such dollar limitation is
exceeded, the accelerated portion of such Option shall be exercisable as a
Nonstatutory Option under the Federal tax laws.

I. The outstanding Options and SARs shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

V. PROHIBITION OF OPTION OR SAR REPRICING WITHOUT STOCKHOLDER APPROVAL

Without the affirmative vote of holders of a majority of the shares of Common
Stock cast in person or by proxy at a meeting of the stockholders of the
Corporation at which a quorum representing a majority of all outstanding shares
of Common Stock is present or represented by proxy, the Plan Administrator shall
not approve a program providing for either (a) the cancellation of outstanding
Options or SARs and the grant in substitution therefore of new Options or SARs
having a lower exercise price or (b) the amendment of outstanding Options or
SARs to reduce the exercise price thereof. This paragraph shall not be construed
to apply to “issuing or assuming a stock option in a transaction to which
section 424(a) applies,” within the meaning of Code Section 424.

 

14.



--------------------------------------------------------------------------------

ARTICLE THREE

RESTRICTED STOCK/RESTRICTED STOCK UNIT PROGRAM

 

I. RESTRICTED STOCK AWARDS

Shares of Common Stock may be issued under the Restricted Stock/Restricted Stock
Unit Program through direct and immediate issuances without any intervening
Option or SAR Award. Restricted Stock Awards shall be evidenced by Award
Agreements specifying whether the Award is a Restricted Stock Bonus or a
Restricted Stock Purchase Right and the number of shares of Common Stock subject
to the Award, in such form as the Plan Administrator shall from time to time
establish. Award Agreements evidencing Restricted Stock Awards may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:

A. Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
in the form of either a Restricted Stock Bonus or a Restricted Stock Purchase
Right. Restricted Stock Awards may be granted upon such conditions as the Plan
Administrator shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section I.D of Article
Four. If either the grant or vesting of a Restricted Stock Award is to be
contingent upon the attainment of one or more Performance Goals and is to result
in the payment of Performance-Based Compensation, the Plan Administrator shall
follow procedures substantially equivalent to those set forth in Sections I.C
through I.E.1 of Article Four.

B. Purchase Price. The purchase price for shares of Common Stock issuable under
each Restricted Stock Purchase Right shall be established by the Plan
Administrator in its discretion. No monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving shares of Common
Stock pursuant to a Restricted Stock Bonus, the consideration for which shall be
services actually rendered to the Corporation (or any Parent or Subsidiary) or
for its benefit. Notwithstanding the foregoing, if required by applicable state
corporations law, the Participant shall furnish consideration in the form of
cash or past services rendered to the Corporation (or any Parent or Subsidiary)
or for its benefit having a value not less than the par value of the shares of
Common Stock subject to such Restricted Stock Award.

C. Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Plan Administrator, which shall in no event
exceed thirty (30) days from the effective date of the grant of the Restricted
Stock Purchase Right.

D. Payment of Purchase Price. Payment of the purchase price for the number of
shares of Common Stock being purchased pursuant to any Restricted Stock Purchase
Right shall be made (a) in cash or cash equivalent or by check made payable to
the Corporation or (b) by past services rendered to the Corporation (or any
Parent or Subsidiary) or for its benefit.

 

15.



--------------------------------------------------------------------------------

E. Vesting Provisions.

1. Shares of Common Stock issued pursuant to a Restricted Stock Award may, in
the discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives, including,
without limitation, Performance Goals described in Section I.D of Article Four.
The elements of the vesting schedule applicable to any unvested shares of Common
Stock issued pursuant to a Restricted Stock Award shall be determined by the
Plan Administrator and incorporated into the Award Agreement.

2. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

3. The Participant shall have full stockholder rights with respect to any shares
of Common Stock issued to the Participant pursuant to a Restricted Stock Award,
whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

4. Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued pursuant to a Restricted Stock Award or
should the performance objectives or Performance Goals not be attained with
respect to one or more such unvested shares of Common Stock, then those shares
shall be immediately surrendered to the Corporation for cancellation, and the
Participant shall have no further stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash or cash equivalent, the Corporation
shall repay to the Participant the cash consideration paid for the surrendered
shares.

5. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives or Performance Goals applicable to
those shares. Such waiver shall result in the immediate vesting of the
Participant’s interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives or Performance Goals.

 

16.



--------------------------------------------------------------------------------

II. RESTRICTED STOCK UNIT AWARDS

Subject to the provisions of Section I of Article Six with respect to Code
Section 409A, shares of Common Stock may be issued under the Restricted
Stock/Restricted Stock Unit Program on a deferred basis through the grant of
Restricted Stock Units. Restricted Stock Unit Awards shall be evidenced by Award
Agreements specifying the number of shares of Common Stock subject to the Award,
in such form as the Plan Administrator shall from time to time establish. Award
Agreements evidencing Restricted Stock Unit Awards may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

A. Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Plan Administrator shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section I.D of Article Four. If either the grant or vesting
of a Restricted Stock Unit Award is to be contingent upon the attainment of one
or more Performance Goals, the Plan Administrator shall follow procedures
substantially equivalent to those set forth in Sections I.C through I.E.1 of
Article Four.

B. Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to the
Corporation (or any Parent or Subsidiary) or for its benefit. Notwithstanding
the foregoing, if required by applicable state corporations law, the Participant
shall furnish consideration in the form of cash or past services rendered to the
Corporation (or any Parent or Subsidiary) or for its benefit having a value not
less than the par value of the shares of Common Stock issued upon settlement of
the Restricted Stock Unit Award.

C. Vesting Provisions. Restricted Stock Units may or may not be made subject to
vesting conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance objectives , including, without
limitation, Performance Goals as described in Section I.D of Article Four, as
shall be established by the Plan Administrator and set forth in the Award
Agreement evidencing such Award.

D. Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Common Stock represented
by Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Corporation or of a duly
authorized transfer agent of the Corporation). However, the Plan Administrator,
in its discretion, may grant Dividend Equivalent Rights pursuant to the Award
Agreement evidencing any Restricted Stock Unit Award with respect to the payment
of cash dividends on Common Stock paid prior to the date on which Restricted
Stock Units held by such Participant are settled. A Participant granted Dividend
Equivalent Rights shall be credited with additional whole Restricted Stock Units
as of the date of payment of such cash dividends on Common Stock. The number of
additional Restricted Stock Units (rounded to the nearest whole number) to be so
credited shall be determined by dividing (a) the amount of cash dividends paid
on such date with respect to the number of shares of Common Stock represented by
the Restricted Stock Units previously credited to the Participant by (b) the
Fair Market Value per share of Common Stock on such date. Such additional
Restricted Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time (or as soon thereafter
as practicable) as the Restricted Stock Units originally subject to the
Restricted Stock Unit Award. In the event of a dividend or

 

17.



--------------------------------------------------------------------------------

distribution paid in shares of Common Stock or any other adjustment made upon a
change to the Common Stock as described in Section V.E of Article One,
appropriate adjustments shall be made in the Participant’s Restricted Stock Unit
Award so that it represents the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would entitled by reason of the shares
of Common Stock issuable upon settlement of the Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same vesting conditions as are applicable to the Award.

E. Effect of Termination of Service. Unless otherwise provided by the Plan
Administrator and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Corporation any Restricted Stock Units
pursuant to the Award which remain subject to vesting conditions as of the date
of the Participant’s termination of Service.

F. Settlement of Restricted Stock Unit Awards. The Corporation shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or, subject to the provisions of
Section I of Article Six with respect to Code Section 409A, on such other date
determined by the Plan Administrator, in its discretion, and set forth in the
Award Agreement one (1) share of Common Stock (and/or any other new, substituted
or additional securities or other property pursuant to an adjustment described
in Section II.D above) for each Restricted Stock Unit then becoming vested or
otherwise to be settled on such date, subject to the withholding of applicable
taxes. If permitted by the Plan Administrator, and subject to the provisions of
Section I of Article Six with respect to Code Section 409A, the Participant may
elect to defer receipt of all or any portion of the shares of Common Stock or
other property otherwise issuable to the Participant pursuant to this Section,
and such deferred issuance date(s) elected by the Participant shall be set forth
in the Award Agreement. Notwithstanding the foregoing, the Plan Administrator,
in its discretion, may provide for settlement of any Restricted Stock Unit Award
by payment to the Participant in cash of an amount equal to the Fair Market
Value on the payment date of the shares of Common Stock or other property
otherwise issuable to the Participant pursuant to this Section.

G. Nontransferability of Restricted Stock Unit Awards. Prior to the settlement
of a Restricted Stock Unit Award, the Award shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
All rights with respect to a Restricted Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

III. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. All of the Corporation’s outstanding repurchase rights under Restricted Stock
Awards shall terminate automatically, and all the shares of Common Stock subject
to those terminated rights and outstanding Restricted Stock Unit Awards shall
immediately vest in full, in the event of any Corporate Transaction, except to
the extent (i) those repurchase rights are to be

 

18.



--------------------------------------------------------------------------------

assigned to the successor corporation (or parent thereof) in connection with
such Corporate Transaction, (ii) substantially equivalent rights for stock of
the successor corporation (or parent thereof) are substituted for outstanding
Restricted Stock Units in connection with such Corporate Transaction or
(iii) such accelerated vesting is precluded by other limitations imposed in the
Award Agreement.

B. The Plan Administrator shall have the discretionary authority to structure
one or more of the Corporation’s repurchase rights under Restricted Stock Awards
so that those rights shall automatically terminate in whole or in part, and the
shares of Common Stock subject to those terminated rights or to Restricted Stock
Unit Awards shall immediately vest, in the event the Participant’s Service
should subsequently terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Corporate Transaction in which those repurchase rights are assigned
to the successor corporation (or parent thereof) or substantially equivalent
rights for stock of the successor corporation (or parent thereof) are
substituted for outstanding Restricted Stock Units in connection with such
Corporate Transaction.

C. The Plan Administrator shall also have the discretionary authority to
structure one or more of the Corporation’s repurchase rights under Restricted
Stock Awards so that those rights shall automatically terminate in whole or in
part, and the shares of Common Stock subject to those terminated rights or to
Restricted Stock Unit Awards shall immediately vest, in the event the
Participant’s Service should subsequently terminate by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control.

 

IV. SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

19.



--------------------------------------------------------------------------------

ARTICLE FOUR

PERFORMANCE AWARD PROGRAM

 

I. TERMS OF PERFORMANCE AWARDS

Subject to the provisions of Section I of Article Six with respect to Code
Section 409A, Performance Awards may be granted to Participants in such amount
and upon such terms as shall be determined by the Plan Administrator, in its
sole discretion. Performance Awards shall be evidenced by Award Agreements in
such form as the Plan Administrator shall from time to time establish. Award
Agreements evidencing Performance Awards may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

A. Types of Performance Awards Authorized. Performance Awards may be in the form
of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

B. Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Plan Administrator in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section V.E of
Article One, on the effective date of grant of the Performance Share. Each
Performance Unit shall have an initial monetary value determined by the Plan
Administrator at the time of grant. The final value payable to the Participant
in settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Plan Administrator are attained within the applicable
Performance Period established by the Plan Administrator.

C. Establishment of Performance Period, Performance Goals and Performance Award
Formula. In granting each Performance Award, the Plan Administrator shall
establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the Participant.
Unless otherwise permitted in compliance with the requirements under Code
Section 162(m), with respect to each Performance Award intended to result in the
payment of Performance-Based Compensation, the Plan Administrator shall
establish the Performance Goal(s) and the Performance Award Formula applicable
to the Performance Award no later than the earlier of (a) the date ninety
(90) days after the commencement of the applicable Performance Period or (b) the
date on which 25% of the Performance Period has elapsed, and, in any event, at a
time when the outcome of the Performance Goals remains substantially uncertain.
Once established, the Performance Goals and Performance Award Formula applicable
to a Performance Award intended to result in the

 

20.



--------------------------------------------------------------------------------

payment of Performance-Based Compensation shall not be changed during the
Performance Period. The Corporation shall notify each Participant granted a
Performance Award of the terms of such Award, including the Performance Period,
Performance Goal(s) and Performance Award Formula.

D. Measurement of Performance Goals. Performance Goals shall be established by
the Plan Administrator on the basis of targets to be attained (“Performance
Targets”) with respect to one or more measures of business or financial
performance (each, a “Performance Measure”), subject to the following:

1. Performance Measures. Performance Measures shall have the same meanings as
used in the Corporation’s financial statements, or, if such terms are not used
in the Corporation’s financial statements, they shall have the meaning applied
pursuant to generally accepted accounting principles, or as used generally in
the Corporation’s industry. Performance Measures shall be calculated with
respect to the Corporation and each Subsidiary consolidated therewith for
financial reporting purposes or such division or other business unit as may be
selected by the Plan Administrator. For purposes of the Plan, the Performance
Measures applicable to a Performance Award shall be calculated in accordance
with generally accepted accounting principles, but prior to the accrual or
payment of any Performance Award for the same Performance Period and excluding
the effect (whether positive or negative) of any change in accounting standards
or any extraordinary, unusual or nonrecurring item, as determined by the Plan
Administrator, occurring after the establishment of the Performance Goals
applicable to the Performance Award. Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award.
Performance Measures may be one or more of the following, as determined by the
Plan Administrator:

(i) revenue;

(ii) sales;

(iii) expenses;

(iv) operating income;

(v) gross margin;

(vi) operating margin;

(vii) earnings before any one or more of: stock-based compensation expense,
interest, taxes and depreciation, and amortization;

(viii) pre-tax profit;

(ix) net operating income;

(x) net income;

 

21.



--------------------------------------------------------------------------------

(xi) economic value added;

(xii) free cash flow;

(xiii) operating cash flow;

(xiv) the market price of the Common Stock;

(xv) earnings per share;

(xvi) return on stockholder equity;

(xvii) return on capital;

(xviii) return on assets;

(xix) return on investment;

(xx) balance of cash, cash equivalents and marketable securities;

(xxi) market share;

(xxii) number of customers;

(xxiii) customer satisfaction;

(xxiv) product development; and

(xxv) completion of a joint venture or other corporate transaction.

2. Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to
an index, budget or other standard selected by the Plan Administrator.

E. Settlement of Performance Awards.

1. Determination of Final Value. As soon as practicable following the completion
of the Performance Period applicable to a Performance Award, the Plan
Administrator shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

 

22.



--------------------------------------------------------------------------------

2. Discretionary Adjustment of Award Formula. In its discretion, the Plan
Administrator may, either at the time it grants a Performance Award or at any
time thereafter, provide for the positive or negative adjustment of the
Performance Award Formula applicable to a Performance Award granted to any
Participant who is not a Covered Employee to reflect such Participant’s
individual performance in his or her position with the Corporation or such other
factors as the Plan Administrator may determine. If permitted under a Covered
Employee’s Award Agreement, the Plan Administrator shall have the discretion, on
the basis of such criteria as may be established by the Plan Administrator, to
reduce some or all of the value of the Performance Award that would otherwise be
paid to the Covered Employee upon its settlement notwithstanding the attainment
of any Performance Goal and the resulting value of the Performance Award
determined in accordance with the Performance Award Formula. No such reduction
may result in an increase in the amount payable upon settlement of another
Participant’s Performance Award.

3. Effect of Leaves of Absence. Unless otherwise required by law, payment of the
final value, if any, of a Performance Award held by a Participant who has taken
in excess of thirty (30) days in leaves of absence during a Performance Period
shall be prorated on the basis of the number of days of the Participant’s
Service during the Performance Period during which the Participant was not on a
leave of absence.

4. Notice to Participants. As soon as practicable following the Plan
Administrator’s determination and certification in accordance with paragraphs 1
and 2 above, the Corporation shall notify each Participant of the determination
of the Plan Administrator.

5. Payment in Settlement of Performance Awards. Subject to the provisions of
Section I of Article Six with respect to Code Section 409A, as soon as
practicable following the Plan Administrator’s determination and certification
in accordance with paragraphs 1 and 2 above or on such other date(s) determined
by the Plan Administrator, in its discretion, and set forth in the Award
Agreement, payment shall be made to each eligible Participant of the final value
of the Participant’s Performance Award. Payment of such amount shall be made in
the form of cash, Shares, or a combination thereof as determined by the Plan
Administrator. Unless otherwise provided in the Award Agreement evidencing a
Performance Award, payment shall be made in a lump sum. If permitted by the Plan
Administrator, and subject to the provisions of Section I of Article Six with
respect to Code Section 409A, the Participant may elect to defer receipt of all
or any portion of the payment to be made to the Participant pursuant to this
paragraph, and such deferred payment date(s) elected by the Participant shall be
set forth in the Award Agreement.

6. Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Common Stock, the number of such shares shall be determined by
dividing the final value of the Performance Award by the value of a share of
Common Stock determined by the method specified in the Award Agreement. Such
methods may include, without limitation, the closing market price on a specified
date (such as the settlement date) or an average of market prices over a series
of trading days. Shares of Common Stock issued in payment of any Performance
Award may be fully vested and freely transferable shares or may be subject to
vesting conditions as provided in Section I.E.1 of Article Three.

 

23.



--------------------------------------------------------------------------------

F. Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Common Stock represented
by Performance Share Awards until the date of the issuance of such shares, if
any (as evidenced by the appropriate entry on the books of the Corporation or of
a duly authorized transfer agent of the Corporation). However, the Plan
Administrator, in its discretion, may grant Dividend Equivalent Rights pursuant
to the Award Agreement evidencing any Performance Share Award with respect to
the payment of cash dividends on Common Stock paid prior to the date on which
the Performance Shares are settled or forfeited. A Participant granted Dividend
Equivalent Rights shall be credited with additional whole Performance Shares as
of the date of payment of such cash dividends on Common Stock. The number of
additional Performance Shares (rounded to the nearest whole number) to be so
credited shall be determined by dividing (a) the amount of cash dividends paid
on such date with respect to the number of shares of Common Stock represented by
the Performance Shares previously credited to the Participant by (b) the Fair
Market Value per share of Common Stock on such date. Such additional Performance
Shares shall be subject to the same terms, conditions and restrictions and shall
be settled in the same manner and at the same time (or as soon thereafter as
practicable) as the shares originally subject to the Award. Dividend Equivalent
Rights shall not be granted with respect to Performance Units. In the event of a
dividend or distribution paid in shares of Common Stock or any other adjustment
made upon a change to the Common Stock as described in Section V.E of Article
One, appropriate adjustments shall be made in the Participant’s Performance
Share Award so that it represents the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant would entitled by reason of the
shares of Common Stock issuable upon settlement of the Performance Share Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Performance Goals as are applicable to the
Award.

G. Effect of Termination of Service. Unless otherwise provided by the Plan
Administrator and set forth in the Award Agreement evidencing a Performance
Award, if a Participant’s Service terminates for any reason, whether voluntary
or involuntary (including the Participant’s death or disability) before
completion of the Performance Period applicable to the Performance Award, then
the Participant shall forfeit the Award in its entirety.

H. Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

The Plan Administrator may, in its discretion, provide in any Award Agreement
evidencing a Performance Award that, in the event of a Corporate Transaction or
Change in Control, the Performance Award held by a Participant whose Service has
not terminated prior to the Change in Control or whose Service terminated by
reason of the Participant’s death or Permanent Disability shall become vested
and payable effective as of the date of the Corporate Transaction or Change in
Control to such extent as specified in such Award Agreement.

 

24.



--------------------------------------------------------------------------------

ARTICLE FIVE

AUTOMATIC NON-EMPLOYEE DIRECTOR GRANT PROGRAM

 

I. RESTRICTED STOCK UNIT AWARD TERMS

A. Award Dates. Restricted Stock Unit Awards shall be granted to those members
of the Board who are not Employees on the dates and in the amounts specified
below:

1. Each individual who is first elected or appointed as a non-employee Board
member shall automatically be granted, on the date of such initial election or
appointment, a Restricted Stock Unit Award for 16,500 shares of Common Stock,
provided that the individual has not previously been an Employee.

2. On the date of each Annual Stockholders Meeting, beginning with the 2008
Annual Stockholders Meeting, each individual who is to continue to serve as a
non-employee Board member following such meeting, whether or not that individual
is standing for re-election to the Board at that particular Annual Stockholders
Meeting, shall automatically be granted a Restricted Stock Unit Award for 8,300
shares of Common Stock. There shall be no limit on the number of such annual
automatic Restricted Stock Unit Awards any one non-employee Board member may
receive over his or her period of Board service, and a non-employee Board member
who has previously been an Employee or who has otherwise received one or more
Options, Stock Appreciation Rights, Restricted Stock Purchase Rights, Restricted
Stock Bonuses, Restricted Stock Unit Awards, Performance Share or Performance
Unit Awards or other equity-based awards from the Corporation shall be eligible
to receive one or more such annual automatic Restricted Stock Unit Awards over
his or her period of continued Board service.

B. Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be Board services actually rendered to
the Corporation (or any Parent or Subsidiary) or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporations law,
the Participant shall furnish consideration in the form of cash or past services
rendered to the Corporation (or any Parent or Subsidiary) or for its benefit
having a value not less than the par value of the shares of Common Stock issued
upon settlement of the Restricted Stock Unit Award.

C. Vesting Provisions. Each initial automatic Restricted Stock Unit Award shall
vest in a series of three (3) successive equal annual installments upon the
Participant’s completion of each twelve (12)-month period of service as a Board
member over the thirty-six (36)-month period measured from the date of grant of
the Restricted Stock Unit Award. Each annual automatic Restricted Stock Unit
Award shall vest upon the Participant’s completion of a period of service as a
Board member over the twelve (12)-month period measured from the date of grant
of the Restricted Stock Unit Award. Notwithstanding the foregoing, should the
Participant cease to serve as a Board member by reason of death or Permanent
Disability, then each Restricted Stock Unit Award granted pursuant to this
Article Five shall immediately vest in full upon the date of such termination of
service.

 

25.



--------------------------------------------------------------------------------

D. Effect of Termination of Board Service. If a Participant’s service as a Board
member terminates for any reason, whether voluntary or involuntary (including
the Participant’s disability which is not a Permanent Disability), then the
Participant shall forfeit to the Corporation any Restricted Stock Units pursuant
to the Award which remain subject to vesting conditions as of the date of the
Participant’s termination of service as a Board member.

 

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

A. In the event of any Corporate Transaction or Change in Control while the
Participant remains in Service, each outstanding Restricted Stock Unit Award
held by such Participant that was granted pursuant to this Article Five shall
vest in full immediately prior to the effective time, but conditioned upon the
consummation, of such Corporate Transaction or Change in Control and shall be
settled in accordance with its terms.

B. The grant of Restricted Stock Unit Awards under the Automatic Non-Employee
Director Grant Program shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

III. REMAINING TERMS

Except as otherwise provided by this Article Five, Restricted Stock Unit Awards
granted pursuant to this Article Five shall be subject to the terms and
conditions applicable to Restricted Stock Unit Awards granted pursuant to
Article Three; provided, however, that Dividend Equivalent Rights shall not be
granted in connection with Restricted Stock Unit Awards granted pursuant to this
Article Five.

 

26.



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS

 

I. COMPLIANCE WITH CODE SECTION 409A

A. Awards Subject to Code Section 409A. The provisions of this Section I shall
apply to any Award or portion thereof that is or becomes subject to Code
Section 409A. Awards subject to Code Section 409A include, without limitation:

1. Any Non-Statutory Option or SAR that permits the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Award.

2. Any Restricted Stock Unit Award or Performance Award that either (a) provides
by its terms for settlement of all or any portion of the Award on one or more
dates following the Short-Term Deferral Period (as defined below) or (b) permits
or requires the Participant to elect one or more dates on which the Award will
be settled.

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to Code
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the taxable year of the Corporation in which the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture or (ii) the date that is two and one-half months from the end of the
Participant’s taxable year in which the applicable portion of the Award is no
longer subject to a substantial risk of forfeiture. For this purpose, the term
“substantial risk of forfeiture” shall have the meaning set forth in any
applicable U.S. Treasury Regulations promulgated pursuant to Code Section 409A
or other applicable guidance.

B. Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A or any applicable U.S. Treasury Regulations promulgated
pursuant to Code Section 409A or other applicable guidance, the following rules
shall apply to any deferral and/or distribution elections (each, an “Election”)
that may be permitted or required by the Plan Administrator pursuant to an Award
subject to Code Section 409A:

1. All Elections must be in writing and specify the amount of the distribution
in settlement of an Award being deferred, as well as the time and form of
distribution as permitted by this Plan.

2. All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Code Section 409A and is based
on services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period.

 

27.



--------------------------------------------------------------------------------

3. Elections shall continue in effect until a written election to revoke or
change such Election is received by the Corporation, except that a written
election to revoke or change such Election must be made prior to the last day
for making an Election determined in accordance with paragraph 2 above or as
permitted by Section I.C below.

C. Subsequent Elections. Any Award subject to Code Section 409A which permits a
subsequent Election to delay the distribution or change the form of distribution
in settlement of such Award shall comply with the following requirements:

1. No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;

2. Each subsequent Election related to a distribution in settlement of an Award
not described in Section I.D.2, I.D.3, or I.D.6 below must result in a delay of
the distribution for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

3. No subsequent Election related to a distribution pursuant to Section I.D.4
below shall be made less than twelve (12) months prior to the date of the first
scheduled payment under such distribution.

D. Distributions Pursuant to Deferral Elections. No distribution in settlement
of an Award subject to Code Section 409A may commence earlier than:

1. Separation from service (as determined by the Secretary of the United States
Treasury);

2. The date the Participant becomes Disabled (as defined below);

3. Death;

4. A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Plan Administrator upon the grant of an Award and set forth in
the Award Agreement evidencing such Award or (ii) specified by the Participant
in an Election complying with the requirements of Section I.B and/or I.C above,
as applicable;

5. To the extent provided by the Secretary of the U.S. Treasury, a change in the
ownership or effective control or the Corporation or in the ownership of a
substantial portion of the assets of the Corporation; or

6. The occurrence of an Unforeseeable Emergency (as defined below).

Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Code
Section 409A(a)(2)(B)(i)) of the Corporation, no distribution pursuant to
Section I.D.1 above in settlement of an Award subject to Code Section 409A may
be made before the date which is six (6) months after such Participant’s date of
separation from service, or, if earlier, the date of the Participant’s death.

 

28.



--------------------------------------------------------------------------------

E. Unforeseeable Emergency. The Plan Administrator shall have the authority to
provide in any Award subject to Code Section 409A for distribution in settlement
of all or a portion of such Award in the event that a Participant establishes,
to the satisfaction of the Plan Administrator, the occurrence of an
Unforeseeable Emergency. In such event, the amount(s) distributed with respect
to such Unforeseeable Emergency cannot exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). All distributions with respect to an Unforeseeable
Emergency shall be made in a lump sum as soon as practicable following the Plan
Administrator’s determination that an Unforeseeable Emergency has occurred.

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Plan Administrator. The Plan Administrator’s decision with respect to
whether an Unforeseeable Emergency has occurred and the manner in which, if at
all, the distribution in settlement of an Award shall be altered or modified,
shall be final, conclusive, and not subject to approval or appeal.

F. Disabled. The Plan Administrator shall have the authority to provide in any
Award subject to Code Section 409A for distribution in settlement of such Award
in the event that the Participant becomes Disabled. A Participant shall be
considered “Disabled” if either:

1. the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

2. the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.

G. Death. If a Participant dies before complete distribution of amounts payable
upon settlement of an Award subject to Code Section 409A, such undistributed
amounts shall be distributed to his or her beneficiary under the distribution
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Plan Administrator of
satisfactory notice and confirmation of the Participant’s death. If the
Participant has made no Election with respect to distributions upon death, all
such distributions shall be paid in a lump sum as soon as practicable following
the date of the Participant’s death.

 

29.



--------------------------------------------------------------------------------

H. No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan, except as provided by Code Section 409A and/or
the Secretary of the U.S. Treasury.

 

II. TAX WITHHOLDING

A. The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of Options or the issuance or vesting of such shares under the Plan or
payment of cash in settlement of any Award shall be subject to the satisfaction
of all applicable Federal, state and local income and employment tax withholding
requirements.

B. The Plan Administrator may, in its discretion, provide any or all
Participants holding Awards under the Plan (other than the Restricted Stock Unit
Awards granted or the shares issued under the Automatic Non-Employee Director
Grant Program) with the right to use shares of Common Stock in satisfaction of
all or part of the Withholding Taxes to which such Participants may become
subject in connection with the exercise, vesting, issuance of shares or other
settlement of their Awards. Such right may be provided to any such holder in
either or both of the following formats:

Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise or settlement of an
Award, a portion of those shares which are fully vested and which have an
aggregate Fair Market Value equal to the percentage of the Withholding Taxes
(not to exceed one hundred percent (100%)) designated by the holder, but not in
any event in excess of the amount determined by the applicable minimum statutory
withholding rates.

Stock Delivery: The election to deliver to the Corporation, at the time shares
of Common Stock previously issued vest, one or more such shares of Common Stock
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder, but
not in any event in excess of the amount determined by the applicable minimum
statutory withholding rates.

 

III. EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan shall become effective immediately on the Plan Effective Date.

B. The Plan shall serve as the successor to the Predecessor Plan, and no further
Option grants or direct stock issuances shall be made under the Predecessor Plan
after the Plan Effective Date. All Options outstanding under the Predecessor
Plan on the Plan Effective Date shall be incorporated into the Plan at that time
and shall be treated as outstanding Options under the Plan. However, each
outstanding Option so incorporated shall continue to be governed solely by the
terms of the Award Agreement evidencing such Option, and no provision of the
Plan shall be deemed to affect or otherwise modify the rights or obligations of
the holders of such incorporated Options with respect to their acquisition of
shares of Common Stock.

 

30.



--------------------------------------------------------------------------------

C. One or more provisions of the Plan, including (without limitation) the
Option/vesting acceleration provisions of Article Two relating to Corporate
Transactions and Changes in Control, may, in the Plan Administrator’s
discretion, be extended to one or more Options incorporated from the Predecessor
Plan which do not otherwise contain such provisions.

D. The Plan shall terminate upon the earliest to occur of (i) May 18, 2009,
(ii) the date on which all shares available for issuance under the Plan shall
have been issued as fully-vested shares or (iii) the termination of all
outstanding Options in connection with a Corporate Transaction. Should the Plan
terminate on May 18, 2009, then all Option grants and unvested stock issuances
outstanding at that time shall continue to have force and effect in accordance
with the provisions of the Award Agreements evidencing such grants or issuances.

 

IV. AMENDMENT OF THE PLAN

A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan or any Award Agreement in any or all respects. However, except
as provided in Section V.B below, no such amendment or modification shall
adversely affect the rights and obligations with respect to Awards at the time
outstanding under the Plan unless the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws or regulations.

B. Notwithstanding any other provision of this Plan to the contrary, the Board
may, in its sole and absolute discretion and without the consent of any
Participant, amend the Plan or any Award Agreement, to take effect retroactively
or otherwise, as it deems necessary or advisable for the purpose of conforming
the Plan or such Award Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A),
and to the administrative regulations and rulings promulgated thereunder.

C. Options to purchase shares of Common Stock may be granted under the
Discretionary Option/SAR Grant and shares of Common Stock may be issued under
the Restricted Stock Awards that are in each instance in excess of the number of
shares then available for issuance under the Plan, provided any excess shares
actually issued under those programs shall be held in escrow until there is
obtained stockholder approval of an amendment sufficiently increasing the number
of shares of Common Stock available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess issuances are made, then (i) any unexercised Options
granted on the basis of such excess shares shall terminate and cease to be
outstanding and (ii) the Corporation shall promptly refund to the Participants
the exercise or purchase price paid for any excess shares issued under the Plan
and held in escrow, together with interest (at the applicable Short Term Federal
Rate) for the period the shares were held in escrow, and such shares shall
thereupon be automatically cancelled and cease to be outstanding.

 

V. USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

31.



--------------------------------------------------------------------------------

VI. REGULATORY APPROVALS

A. The implementation of the Plan, the granting of any stock Option under the
Plan and the issuance of any shares of Common Stock pursuant to any Award shall
be subject to the Corporation’s procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan.

B. No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which Common
Stock is then listed for trading.

 

VII. NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s Service at any
time for any reason, with or without cause.

 

32.



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

A. Automatic Non-Employee Director Grant Program shall mean the automatic
Restricted Stock Unit Award grant program in effect under Article Five of the
Plan.

B. Award shall mean an Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance Share
or Performance Unit granted under the Plan.

C. Award Agreement shall mean one or more written or electronic documents
constituting an agreement between the Corporation and a Participant and setting
forth the terms, conditions and restrictions of an Award granted to the
Participant.

D. Board shall mean the Corporation’s Board of Directors.

E. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(i) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months (twelve (12) months in the case of any Award subject to
Code Section 409A) or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

F. Code shall mean the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

G. Common Stock shall mean the Corporation’s common stock.



--------------------------------------------------------------------------------

H. Corporate Transaction shall mean any of the following transactions to which
the Corporation is a party:

(i) a stockholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or

(ii) a merger or consolidation (whether or not stockholder-approved) following a
Change in Control in which voting securities of the Corporation are transferred
to the person or persons (or affiliates of such persons) who acquired ownership
or control of the Corporation pursuant to the Change in Control; or

(iii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

I. Corporation shall mean Packeteer, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Packeteer, Inc. which shall by appropriate action adopt the Plan.

J. Covered Employee shall mean any Employee who is or may become a “covered
employee,” as defined in Code Section 162(m), or any successor statute, and who
is designated, either as an individual Employee or member of a class of
Employees, by the Primary Committee no later than the earlier of (i) the date
ninety (90) days after the beginning of the Performance Period, or (ii) the date
on which twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under the Plan for such applicable Performance Period.

K. Discretionary Option/SAR Grant Program shall mean the discretionary Option
and Stock Appreciation Right grant program in effect under Article Two of the
Plan.

L. Dividend Equivalent Right shall mean the right of a Participant, granted at
the discretion of the Plan Administrator or as otherwise provided by the Plan,
to receive a credit for the account of such Participant in an amount equal to
the cash dividends paid on one share of Common Stock represented by an Award
held by such Participant.

M. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

N. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the Option or SAR exercise.

 

A-1.



--------------------------------------------------------------------------------

O. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

(iii) For purposes of any Option grants made on the Underwriting Date, the Fair
Market Value shall be deemed to be equal to the price per share at which the
Common Stock is to be sold in the initial public offering pursuant to the
Underwriting Agreement.

P. Freestanding SAR shall mean an SAR that is granted independently of any
Options, as described in Article Two.

Q. Hostile Take-Over shall mean the acquisition, directly or indirectly, by any
person or related group of persons (other than the Corporation or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s stockholders
which the Board does not recommend such stockholders to accept.

R. Incentive Option shall mean an Option which satisfies the requirements of
Code Section 422.

S. Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

(i) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

(ii) such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her duties and
responsibilities or the level of management to which he or she reports, (B) a
reduction in his or her level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without the individual’s consent.

 

A-2.



--------------------------------------------------------------------------------

T. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).

U. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

V. Non-Statutory Option shall mean an Option not intended to satisfy the
requirements of Code Section 422.

W. Option shall mean an Option to purchase Common Stock granted under the Plan.
An Option may be either an Incentive Option or a Non-Statutory Option.

X. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

Y. Participant shall mean any person who has been granted an Award.

Z. Performance Award shall mean and Award of Performance Shares or Performance
Units.

AA. Performance Award Formula shall mean, for any Performance Award, a formula
or table established by the Plan Administrator which provides the basis for
computing the value of a Performance Award at one or more threshold levels of
attainment of the applicable Performance Goal(s) measured as of the end of the
applicable Performance Period.

BB. Performance-Based Compensation shall mean compensation realized by a
Participant under an Award that constitutes performance-based compensation
within the meaning of Code Section 162(m) and the applicable treasury
regulations thereunder.

CC. Performance Measures shall mean one or more measures of business or
financial performance described in Article Four which are approved by the
Corporation’s stockholders pursuant to this Plan in order to qualify
compensation payable under Awards based upon the attainment of Performance Goals
established with respect to such Performance Measures as Performance-Based
Compensation.

 

A-3.



--------------------------------------------------------------------------------

DD. Performance Period shall mean the period of time at the end of which the
attainment of one or more Performance Goals is measured in order to determine
the extent of the vesting of an Award or the amount of the payment to be made
upon the settlement of an Award.

EE. Performance Share shall mean a bookkeeping unit granted to a Participant
pursuant to an Award described in Article Four, representing the right to
receive a value denominated in shares and in an amount, determined at the time
such unit becomes payable, which is a function of the extent to which one or
more Performance Goals established with respect to the Award have been achieved.

FF. Performance Unit shall mean a bookkeeping unit granted to a Participant
pursuant to an Award described in Article Four, representing the right to
receive a value denominated in money and in an amount, determined at the time
such unit becomes payable, which is a function of the extent to which one or
more Performance Goals established with respect to the Award have been achieved.

GG. Permanent Disability or Permanently Disabled shall mean the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more. However, solely
for purposes of the Automatic Non-Employee Director Grant Program, Permanent
Disability or Permanently Disabled shall mean the inability of the non-employee
Board member to perform his or her usual duties as a Board member by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of twelve (12) months or more.

HH. Plan shall mean the Corporation’s 1999 Stock Incentive Plan, as set forth in
this document.

II. Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Plan with respect to one or more classes of eligible persons, to
the extent such entity is carrying out its administrative functions with respect
to the persons under its jurisdiction. Plan Administrator shall also mean any
officer or officers to the extent authorized by the Board pursuant to Section
III.A of Article One to grant Options and SARs under the Discretionary
Option/SAR Grant Program.

JJ. Plan Effective Date shall mean the date the Plan shall become effective and
shall be coincident with the Underwriting Date.

KK. Predecessor Plan shall mean the Corporation’s 1996 Equity Incentive Plan in
effect immediately prior to the Plan Effective Date hereunder.

LL. Primary Committee shall mean the committee of two (2) or more non-employee
Board members appointed by the Board to administer the Discretionary Option/SAR
Grant Program, Restricted Stock/Restricted Stock Unit Program and Performance
Award Program with respect to Section 16 Insiders and Covered Employees.

 

A-4.



--------------------------------------------------------------------------------

MM. Restricted Stock Award shall mean an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.

NN. Restricted Stock Bonus shall mean shares of Common Stock granted to a
Participant pursuant to Article Three of the Plan.

OO. Restricted Stock Purchase Right shall mean a right to purchase shares of
Common Stock granted to a Participant to Article Three of the Plan.

PP. Restricted Stock/Restricted Stock Unit Program shall mean the Restricted
Stock Purchase Right, Restricted Stock Bonus and Restricted Stock Unit program
in effect under Article Four of the Plan.

QQ. Restricted Stock Unit shall mean a bookkeeping unit granted to a Participant
pursuant to an Award described in Article Three, representing the right to
receive one share of Common Stock or its equivalent in cash at a date following
the date of grant.

RR. Secondary Committee shall mean a committee of one or more Board members
appointed by the Board to administer the Discretionary Option/SAR Grant Program,
Restricted Stock/Restricted Stock Unit Program and Performance Award Program
with respect to eligible persons other than Section 16 Insiders and Covered
Employee.

SS. Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

TT. Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the Award Agreement evidencing
an Award. A Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders such
Service, provided that such change is from Employee to non-employee member of
the Board, from non-employee member of the Board to Employee or from consultant
or other independent advisor to Employee or non-employee member of the Board,
provided that there is no interruption or termination of the Participant’s
Service. However, a Participant’s Service shall be deemed terminated upon a
change from Employee to consultant or other independent advisor. A Participant’s
Service shall not be deemed to have terminated merely because of a change in the
entity within the group consisting of the Corporation, any Parent and all
Subsidiaries for which the Participant renders Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Corporation. However, if any such leave taken by a Participant
exceeds ninety (90) days, then on the ninety-first (91st) day following the
commencement of such leave the Participant’s Service shall be deemed to have
terminated unless the Participant’s right to return to Service is guaranteed by
statute or contract. Notwithstanding the foregoing, unless otherwise designated
by the Corporation or required by law, a leave of absence shall not be treated
as Service for purposes of determining vesting under the Participant’s Award
Agreement. A Participant’s Service shall be deemed to have terminated

 

A-5.



--------------------------------------------------------------------------------

either upon an actual termination of Service or upon the entity for which the
Participant performs Service ceasing to be the group consisting of the
Corporation, any Parent and all Subsidiaries. Subject to the foregoing, the
Corporation, in its discretion, shall determine whether the Participant’s
Service has terminated and the effective date of such termination.

UU. Stock Appreciation Right or SAR shall mean a bookkeeping entry representing,
for each share of Common Stock subject to such Award, a right to receive payment
of an amount equal to the excess, if any, of the Fair Market Value of such share
on the date of exercise of the Award over the exercise price for such share. A
Stock Appreciation Rights may be a Freestanding SAR, a Tandem SAR or a Limited
SAR.

VV. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

WW. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

XX. Take-Over Price shall mean the greater of (i) the Fair Market Value per
share of Common Stock on the date the Option is surrendered to the Corporation
in connection with a Hostile Take-Over or (ii) the highest reported price per
share of Common Stock paid by the tender offeror in effecting such Hostile
Take-Over. However, if the surrendered Option is an Incentive Option, the
Take-Over Price shall not exceed the clause (i) price per share.

YY. Tandem SAR shall mean an SAR that is granted in connection with a related
Option pursuant to Article Two, the exercise of which shall require forfeiture
of the right to purchase a share under the related Option (and when a share is
purchased under the Option, the Tandem SAR shall similarly be canceled).

ZZ. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

AAA. Underwriting Agreement shall mean the agreement between the Corporation and
the underwriter or underwriters managing the initial public offering of the
Common Stock.

BBB. Underwriting Date shall mean the date on which the Underwriting Agreement
is executed and priced in connection with an initial public offering of the
Common Stock.

CCC. Withholding Taxes shall mean the Federal, state and local income and
employment withholding taxes to which a Participant may become subject in
connection with an Award.

 

A-6.



--------------------------------------------------------------------------------

PLAN HISTORY

 

May 19, 1999    Board adopts Plan, with an initial reserve of 3,845,917 shares.
May 19, 1999    Stockholders approve Plan, with an initial reserve of 3,845,917
shares. July 27, 1999    Plan Effective Date. January 3, 2000    Automatic
increase in share reserve by 1,340,000 shares, bringing the total cumulative
reserve to 5,185,917 shares. January 2, 2001    Automatic increase in share
reserve by 1,473,311 shares, bringing the total cumulative reserve to 6,659,228
shares. March 16, 2001    Board adopts restatement of Plan (the “2001
Restatement”) to (a) effect certain changes to the provisions of the plan
document in order to facilitate the administration of the Plan and (b) make the
following changes to the Automatic Option Grant Program (the predecessor to the
Automatic Non-Employee Director Grant Program): (i) increase the number of
shares of Common Stock for which each new non-employee Board member is to be
granted a stock Option at the time of his or her initial election or appointment
to the Board from 12,000 shares to 20,000 shares, (ii) increase the number of
shares of Common Stock for which each continuing non- employee Board member is
to be granted stock Options at each Annual Stockholders Meeting from 3,000
shares to 5,000 shares, beginning with the 2001 Annual Stockholders Meeting, and
(iii) eliminate, effective with the annual automatic Option grants to be made to
the continuing non-employee Board members at the 2001 Annual Stockholders
Meeting, the requirement that a non-employee Board member serve in that capacity
for at least six (6) months before that individual first becomes eligible to
receive his or her first annual automatic Option grant. May 23, 2001   
Stockholders approve the 2001 Restatement. January 2, 2002    Automatic increase
in share reserve by 1,497,551 shares, bringing the total cumulative reserve to
8,156,779 shares. February 8, 2002    Board adopts restatement of Plan (the
“2002 Restatement”) to make the following changes to the Automatic Option Grant
Program (the predecessor to the Automatic Non-Employee Director Grant Program):
(i) increase the number of shares of Common Stock for which each new
non-employee Board member is to be granted a stock Option at the time of his or
her initial election or appointment to the Board from 20,000 shares to 30,000
shares, (ii) increase the



--------------------------------------------------------------------------------

   number of shares of Common Stock for which each continuing non- employee
Board member is to be granted stock Options at each Annual Stockholders Meeting
from 5,000 shares to 15,000 shares, beginning with the 2002 Annual Stockholders
Meeting, and (iii) add, effective with the annual automatic Option grants to be
made to the continuing non-employee Board members at the 2002 Annual
Stockholders Meeting, a twenty-four (24) month vesting period to such annual
Option grants whereby such Option would vest in a series of two (2) successive
equal annual installments upon the Participant’s completion of each twelve
(12)-month period of service as a Board member over the twenty-four (24)-month
period measured from the Option grant date. All Option grants made prior to the
2002 Restatement shall remain outstanding in accordance with the terms and
conditions of the respective instruments evidencing those Options, and nothing
in the 2002 Restatement shall be deemed to modify or in any way affect those
outstanding Options. May 22, 2002    Stockholders approve the 2002 Restatement.
January 2, 2003    Automatic increase in share reserve by 1,529,941 shares,
bringing the total cumulative reserve to 9,686,720 shares. January 2, 2004   
Automatic increase in share reserve by 1,625,059 shares, bringing the total
cumulative reserve to 11,311,779 shares. January 3, 2005    Automatic increase
in share reserve by 1,670,918 shares, bringing the total cumulative reserve to
12,982,697 shares. December 15, 2004    Board adopts restatement of Plan (the
“2005 Restatement”) to: (i) authorize freestanding SARs, (ii) authorize RSUs,
(iii) authorize performance shares and performance units, (iv) establish a list
of performance measures to be used establish performance goals and to set
maximum awards sizes to comply with IRC 162(m), (v) eliminate requirement that
company receive consideration equal to 100% of FMV of shares issued under
restricted stock and RSU awards, (vi) revise corporate transaction/change in
control provisions to address additional types of awards and consequence of 2nd
step merger following a tender offer, and (vii) amend definition of “Service” to
address leaves of absence May 24, 2005    Stockholders approve the 2005
Restatement specifically as to those amendments requiring stockholder approval:
items (iii), (iv) and (v) in the list above. January 1, 2006    Automatic
increase in share reserve by 1,709,848 shares, bringing the total cumulative
reserve to 14,692,545 shares.

 

A-1.



--------------------------------------------------------------------------------

January 1, 2007    Automatic increase in share reserve by 1,769,976 shares,
bringing the total cumulative reserve to 16,462,521 shares. February 5, 2007   
Board adopts resolutions to amend Section III.B. of the Plan to establish that
the Board may authorize one or more officers of the Corporation to grant
restricted stock unit awards to Employees who are not Section 16 Insiders or
Covered Employees, provided that such authorized officers may not grant to any
Employee in any calendar year awards for more than 25,000 restricted stock
units. December 12, 2007    Board adopts resolutions to amend the Plan to make
the following changes to the Automatic Option Grant Program (the “Automatic
Director Grant Amendment”): (i) change the form of equity award from Options to
Restricted Stock Unit Awards, (ii) provide that upon a director’s initial
election or appointment to the Board, such director shall automatically be
granted a Restricted Stock Unit Award for 16,500 shares of Common Stock, which
will vest annually over a three (3) year period, and (iii) provide that on the
date of each Annual Stockholders Meeting, each individual who will be a
continuing non-employee Board member thereafter shall automatically be granted a
Restricted Stock Unit Award for 8,300 shares of Common Stock, which will vest
annually over a one (1) year period. All Option grants made prior to the
Automatic Director Grant Amendment shall remain outstanding in accordance with
the terms and conditions of the respective instruments evidencing those Options,
and nothing in the Automatic Director Grant Amendment shall be deemed to modify
or in any way affect those outstanding Options.

 

A-2.